105 F.3d 648
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phillip M. PROPST, Petitioner--Appellant,v.STATE of North Carolina, Respondent--Appellee.Phillip M. PROPST, Petitioner--Appellant,v.STATE of North Carolina, Respondent--Appellee.
Nos. 96-7440, 96-7533.
United States Court of Appeals, Fourth Circuit.
Submited Dec. 19, 1996.Decided Jan. 6, 1997.

Appeals from the United States District Court for the Western District of North Carolina, at Statesville.  Graham C. Mullen, District Judge.  (CA-95-151-5-MU)
Phillip M. Propst, Appellant Pro Se.
W.D.N.C.
APPEAL DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
Appellant seeks to appeal the district court's orders denying relief on his habeas corpus petition, 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, and his motion for reconsideration.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeals on the reasoning of the district court.  Propst v. North Carolina, No. CA-95-151-5-MU (W.D.N.C. Aug. 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED